DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 03/24/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 13-24 are pending.
Priority
4.	Acknowledgement is made of this divisional of U.S. Non-provisional Application No. 16/357,191, filed on 03/18/2019, which is a continuation of U.S. Non-provisional Application No. 15/209,682, filed on 07/13/2016, which is a continuation of U.S. Non-provisional Application No. 14/620,066, filed on 02/11/2015, which is a divisional of U.S. Non-provisional Application No. 13/843,369, filed on 03/15/2013, which claims domestic priority to U.S. Provisional Application Nos. 61/797,040, filed on 11/27/2012 and 61/729,210, filed on 11/21/2012.
Information Disclosure Statement
5.	The IDS filed on 02/07/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
6.	The Drawings filed on 03/23/2021 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in claim 23 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 13 and 15-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla et al. (US Patent Application Publication 2010/0322912; cited on IDS filed on 02/07/2022) in view of Knight et al. (US Patent Application Publication 2012/0225050 A1, priority to 03/01/2011; cited on IDS filed on 02/07/2022) and Athauda et al. (Biochem. J., 2004; cited on IDS filed 02/07/2022).
11.	Claims 13 and 15-24 are drawn to a method for treating or attenuating gluten intolerance in a patient in need thereof, comprising administering to said patient an effective amount of nepenthesin, wherein said nepenthesin comprises an amino acid sequence that is at least 85% identical to the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO: 4, SEQ ID NO:  5, SEQ ID NO:  6, or SEQ ID NO:  7, wherein the nepenthesin has protease activity.
12.	With respect to claim 13, Khosla et al. teach a method for combining Aspergillopepsin I with an aspartic protease such as pepsin to provide an additive or synergistic effect in the digestion of toxic gluten oligopeptides in an effective dose [see Abstract; paragraphs 0008, 0053, 0058; Figures 3-5].
	With respect to claim 15, Khosla et al. teach the method wherein the protease is at a pH where the protease is active against gluten (Khosla et al. disclose reaction conditions at pH less than 5) [see Abstract; paragraphs 0008, 0053, 0058; Example 1].  
	With respect to claim 16, Khosla et al. teach the method wherein the protease is aspartic protease [see Abstract; paragraphs 0008, 0053, 0058; Figures 3-5].
	With respect to claim 17, Khosla et al. teach the method wherein the effective amount of the protease is sufficient to degrade gluten to treat or attenuate gluten intolerance [see Abstract; paragraphs 0008, 0053, 0058; Figures 3-5].
	With respect to claim 18, Khosla et al. teach a method of treatment prior to the loss of function in the affected tissues and administered before meals (interpreted as administered to the patient prior to ingestion of a food comprising gluten or suspected of comprising gluten) [see paragraphs 0023 and 0058].
	With respect to claim 19, Khosla et al. teach the method wherein the treatment is administered with meals (interpreted as administered to the patient with ingestion of food comprising gluten or suspected of comprising gluten) [see paragraph 0058]
	With respect to claim 20, Khosla et al. teach the method wherein the treatment is to restore lost function (interpreted as administered to the patient after ingestion of a food comprising gluten or suspected of comprising gluten) [see paragraph 0023]
	With respect to claim 21, Khosla et al. teach the method wherein the protease is mixed with food comprising gluten or suspected of comprising gluten prior to consumption of the food by the patient [see paragraphs 0054-0058].
	With respect to claims 22-23,  Khosla et al. teach the method wherein the protease is mixed with food comprising gluten or suspected of comprising gluten prior to consumption of the food by the patient and includes buffering agents such as Tris (given that Tris has a pKa of 8.1, it is the examiner’s position that this pH would result in the protease being in an inactive form and above 5) [see paragraphs 0054-0058; 0075].
	With respect to claim 24, Khosla et al. teach a method for combining Aspergillopepsin I with an aspartic protease such as pepsin to provide an additive or synergistic effect in the digestion of toxic gluten oligopeptides in an effective dose [see Abstract; paragraphs 0008, 0053, 0058; Figures 3-5].  Khosla et al. teach the method wherein the protease is mixed with food comprising gluten or suspected of comprising gluten prior to consumption of the food by the patient [see paragraphs 0054-0058].  Given that the purpose of Khosla et al.’s compositions are to degrade gluten and still retain activity, it is the examiner’s position that Khosla et al. would not heat the food to conditions that would inactivate the enzyme prior to consumption.
	However, Khosla et al. does not teach the method of claims 13 and 15-24 of administering nepenthesin, wherein said nepenthesin comprises an amino acid sequence that is at least 85% identical to the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO:  5, SEQ ID NO:  6, or SEQ ID NO: 7.
	Knight et al. teach similar methods to Khosla et al. for improving gut health by improving the digestibility of dietary proteins and decreasing the flow of protein to the lower gastrointestinal tract by administering to the subject an effective amount of a protease, such as nepenthesin [see Abstract; paragraphs 0004, 0020, 0048].
	Athauda et al. teach the purification of two pitcher plant aspartic protease, nepenthesin I and II from Nepenthes distillatoria and Nepenthes gracilis that exhibits sequence homology to pepsin and other aspartic proteases and a wide range of stability over pH ranges for a long period of time and high content of cysteine residues that is not observed in other aspartic proteases that form disulfides to stabilize the enzymes [see Abstract; p. 285, column 2, bottom].  Athauda teach that the specificity of these enzymes is wider when compared to pepsin and cathepsin [see p. 305, column 1, top].  Furthermore, Athauda et al. a nepenthesin I from Nepenthes gracilis that shares 94.1% sequence homology to SEQ ID NO:  3, 94.5% sequence homology to SEQ ID NO:  4, and 100% sequence homology to SEQ ID NO:  5 [see alignments attached as APPENDIX A], and a nepenthesin II from Nepenthes gracilis that shares 95.9% sequence homology to SEQ ID NO:  6 and 100% sequence homology to SEQ ID NO: 7 [see alignments attached as APPENDIX B].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Khosla et al., Knight et al., and Athauda et al. according to the teachings of Knight et al., and Athauda et al. because Khosla et al. teach the synergistic effect of Aspergillopepsin I with a protease such as pepsin to break down gluten. Knight et al. teach that nepenthesin can be administered to a subject to improve the digestibility of dietary proteins and decreasing the flow of protein to the lower gastrointestinal tract. Athauda et al. teach that nepenthesin I and II have a wider specificity and are much more stable than pepsin and cathepsin due to the high cysteine content. One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Khosla et al., Knight et al., and Athauda et al. because Knight et al. acknowledges that nepenthesin can be administered to improve the digestibility of dietary proteins, and Athauda et al. teach that nepenthesin I and II are more stable and have a wider substrate specificity range than other aspartic proteases. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
13.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla et al. (US Patent Application Publication 2010/0322912; cited on IDS filed on 02/07/2022) in view of Knight et al. (US Patent Application Publication 2012/0225050 A1, priority to 03/01/2011; cited on IDS filed on 02/07/2022) and Athauda et al. (Biochem. J., 2004; cited on IDS filed 02/07/2022) as applied to claims 13 and 15-24 above, and further in view of Kumar et al. (WO 2011/126873 A2, published 10/13/2011; cited on IDS filed on 02/07/2022).
14.	The relevant teachings of Khosla et al, Knight et al. and Athauda et al. as applied to claims 13 and 15-24 are set forth above.
	With respect to claim 14, Athauda et al. Athauda et al. teach the purification of two pitcher plant aspartic protease, nepenthesin I and II from Nepenthes distillatoria and Nepenthes gracilis that exhibits sequence homology to pepsin and other aspartic proteases and a wide range of stability over pH ranges for a long period of time and high content of cysteine residues that is not observed in other aspartic proteases that form disulfides to stabilize the enzymes [see Abstract; p. 285, column 2, bottom].  Athauda teach that the specificity of these enzymes is wider when compared to pepsin and cathepsin [see p. 305, column 1, top].  Furthermore, Athauda et al. a nepenthesin I from Nepenthes gracilis that shares 94.1% sequence homology to SEQ ID NO:  3, 94.5% sequence homology to SEQ ID NO:  4, and 100% sequence homology to SEQ ID NO:  5 [see alignments attached as APPENDIX A], and a nepenthesin II from Nepenthes gracilis that shares 95.9% sequence homology to SEQ ID NO:  6 and 100% sequence homology to SEQ ID NO: 7 [see alignments attached as APPENDIX B] as well as a 24-residue putative signal sequence [see p. 301, column 2].
	However, the combination of Khosla et al., Knight et al. and Athauda et al. do not teach the method of claim 14, wherein the nepenthesin is without a plant signal sequence.
	Kumar et al. teach similar methods to Khosla et al. and Knight et al. of administering compositions comprising gluten degrading proteases that are purified in their recombinant forms wherein the coding sequences for the enzymes can be engineered to contain a signal sequence for secretion into the bacterial host or signal sequence removed for isolating from cytoplasmic lysate [see Abstract; paragraphs 0026-0027].
	At the time the invention was made, it would have been obvious for one of ordinary skill in the art to combine the teachings of Khosla et al., Knight et al., Athauda et al. and Kumar et al. because Khosla et al., Knight et al. and Athauda et al. teach methods for administering nepenthesin for treating gluten intolerance in patients.  Athauda et al. teach the putative signal sequence for nepenthesin I and II.  Kumar et al. teach methods of administering compositions comprising gluten degrading proteases that are purified in their recombinant forms wherein the coding sequences for the enzymes can be engineered to contain a signal sequence for secretion into the bacterial host or signal sequence removed for isolating from cytoplasmic lysate.  One of ordinary skill in the art preparing recombinant nepenthesin would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Khosla et al., Knight et al., Athauda et al. and Kumar et al. to remove the plant signal sequence of nepenthesin based on the teachings of Kumar et al. because Kumar et al. acknowledges that the coding sequences for the enzymes can be engineered to contain a signal sequence for secretion into the bacterial host or signal sequence removed for isolating from cytoplasmic lysate.  One of ordinary skill in the art with the teachings of Kumar et al. in hand could remove the plant signal sequence of nepenthesin based on the teachings of Athauda et al. and either engineer a bacterial signal sequence or no signal sequence at all depending on the method one desired to purify the recombinant enzyme.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9005610. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘610 patent recite a method for treating or attenuating gluten intolerance, celiac disease, wheat allergy, or dermatitis herpetiformis in a patient in need thereof, comprising administering to said patient an effective amount of nepenthesin, wherein said nepenthesin comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO:  5, SEQ ID NO:  6, or SEQ ID NO:  7, or mixtures of said nepenthesins, such that gluten is degraded by the nepenthesin, thereby treating or attenuating gluten intolerance, celiac disease, wheat allergy, or dermatitis herpetiformis in the patient.
17.	Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9745565. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the ‘565 patent recite a method for modulating gluten intolerance in a patient in need thereof, comprising orally administering to said patient a comprising comprising an effective amount of nepenthesin I, nepenthesin II, and/or salt thereof, wherein said effective amount of said nepenthesin I, nepenthesin II, and/or salt thereof is sufficient to degrade gluten, thereby modulating said gluten intolerance.  The structure of nepenthesin I and nepenthesin II anticipate the sequences recited in the current pending claims.
18.	Claims 13-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9-18 and 47 of copending Application No. 17/181,924. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 9-18, and 47 of the ‘924 application recite methods for attenuating or preventing intestinal inflammation arising from the presence of peptidic food antigens in a patient in need thereof, which method comprises administering to the patient an effective amount of a pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, a variant thereof, and mixtures thereof, so as to cleave said antigens into non-antigenic peptides, thereby attenuating or preventing said intestinal inflammation.  The dependent claims further define the disease as gluten sensitivity or celiac disease as well as recite enzymes that are identical to the claimed nepenthesin enzymes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
19.	Status of the claims:
	Claims 13-24 are pending.
	Claims 13-24 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Athauda et al. with SEQ ID NO:  3

Query Match             94.1%;  Score 2140;  DB 1;  Length 437;
  Best Local Similarity   94.1%;  
  Matches  411;  Conservative    7;  Mismatches   19;  Indels    0;  Gaps    0;

Qy          1 MASSLYSFLLALSIVYIFVAPTHSTSRTALNHHHEPKVAGFQIMLEHVDSGKNLTKFELL 60
              |||||||||||||||||||||||||||||||| || || ||||||||||||||||||:||
Db          1 MASSLYSFLLALSIVYIFVAPTHSTSRTALNHRHEAKVTGFQIMLEHVDSGKNLTKFQLL 60

Qy         61 ERAVERGSRRLQRLEAMLNGPSGVETPVYAGDGEYLMNLSIGTPAQPFSAIMDTGSDLIW 120
              |||:|||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db         61 ERAIERGSRRLQRLEAMLNGPSGVETSVYAGDGEYLMNLSIGTPAQPFSAIMDTGSDLIW 120

Qy        121 TQCQPCTQCFNQSTPIFNPQGSSSFSTLPCSSQLCQALQSPTCSNNSCQYTYGYGDGSET 180
              |||||||||||||||||||||||||||||||||||||| ||||||| |||||||||||||
Db        121 TQCQPCTQCFNQSTPIFNPQGSSSFSTLPCSSQLCQALSSPTCSNNFCQYTYGYGDGSET 180

Qy        181 QGSMGTETLTFGSVSIPNITFGCGENNQGFGQGNGAGLVGMGRGPLSLPSQLDVTKFSYC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QGSMGTETLTFGSVSIPNITFGCGENNQGFGQGNGAGLVGMGRGPLSLPSQLDVTKFSYC 240

Qy        241 MTPIGSSTSSTLLLGSLANSVTAGSPNTTLIESSQIPTFYYITLNGLSVGSTPLPIDPSV 300
              |||||||| | ||||||||||||||||||||:|||||||||||||||||||| |||||| 
Db        241 MTPIGSSTPSNLLLGSLANSVTAGSPNTTLIQSSQIPTFYYITLNGLSVGSTRLPIDPSA 300

Qy        301 FKLNSNNGTGGIIIDSGTTLTYFADNAYQAVRQAFISQMNLSVVNGSSSGFDLCFQMPSD 360
              | ||||||||||||||||||||| :||||:||| ||||:|| |||||||||||||| |||
Db        301 FALNSNNGTGGIIIDSGTTLTYFVNNAYQSVRQEFISQINLPVVNGSSSGFDLCFQTPSD 360

Qy        361 QSNLQIPTFVMHFDGGDLVLPSENYFISPSNGLICLAMGSSSQGMSIFGNIQQQNLLVVY 420
               ||||||||||||||||| ||||||||||||||||||||||||||||||||||||:||||
Db        361 PSNLQIPTFVMHFDGGDLELPSENYFISPSNGLICLAMGSSSQGMSIFGNIQQQNMLVVY 420

Qy        421 DTGNSVVSFLFAQCGAS 437
              |||||||||  ||||||
Db        421 DTGNSVVSFASAQCGAS 437



























Athauda et al. with SEQ ID NO:  4

Query Match             94.5%;  Score 2148;  DB 1;  Length 437;
  Best Local Similarity   94.5%;  
  Matches  413;  Conservative    6;  Mismatches   18;  Indels    0;  Gaps    0;

Qy          1 MASSLYSFLLALSIVYIFVAPTHSTSRTALNHHHEPKVAGFQIMLEHVDSGKNLTKFELL 60
              |||||||||||||||||||||||||||||||| || || ||||||||||||||||||:||
Db          1 MASSLYSFLLALSIVYIFVAPTHSTSRTALNHRHEAKVTGFQIMLEHVDSGKNLTKFQLL 60

Qy         61 ERAVERGSRRLQRLEAMLNGPSGVETPVYAGDGEYLMNLSIGTPAQPFSAIMDTGSDLIW 120
              |||:|||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db         61 ERAIERGSRRLQRLEAMLNGPSGVETSVYAGDGEYLMNLSIGTPAQPFSAIMDTGSDLIW 120

Qy        121 TQCQPCTQCFNQSTPIFNPQGSSSFSTLPCSSQLCQALQSPTCSNNSCQYTYGYGDGSET 180
              |||||||||||||||||||||||||||||||||||||| ||||||| |||||||||||||
Db        121 TQCQPCTQCFNQSTPIFNPQGSSSFSTLPCSSQLCQALSSPTCSNNFCQYTYGYGDGSET 180

Qy        181 QGSMGTETLTFGSVSIPNITFGCGENNQGFGQGNGAGLVGMGRGPLSLPSQLDVTKFSYC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QGSMGTETLTFGSVSIPNITFGCGENNQGFGQGNGAGLVGMGRGPLSLPSQLDVTKFSYC 240

Qy        241 MTPIGSSNSSTLLLGSLANSVTAGSPNTTLIQSSQIPTFYYITLNGLSVGSTPLPIDPSV 300
              |||||||  | ||||||||||||||||||||||||||||||||||||||||| |||||| 
Db        241 MTPIGSSTPSNLLLGSLANSVTAGSPNTTLIQSSQIPTFYYITLNGLSVGSTRLPIDPSA 300

Qy        301 FKLNSNNGTGGIIIDSGTTLTYFVDNAYQAVRQAFISQMNLSVVNGSSSGFDLCFQMPSD 360
              | ||||||||||||||||||||||:||||:||| ||||:|| |||||||||||||| |||
Db        301 FALNSNNGTGGIIIDSGTTLTYFVNNAYQSVRQEFISQINLPVVNGSSSGFDLCFQTPSD 360

Qy        361 QSNLQIPTFVMHFDGGDLVLPSENYFISPSNGLICLAMGSSSQGMSIFGNIQQQNLLVVY 420
               ||||||||||||||||| ||||||||||||||||||||||||||||||||||||:||||
Db        361 PSNLQIPTFVMHFDGGDLELPSENYFISPSNGLICLAMGSSSQGMSIFGNIQQQNMLVVY 420

Qy        421 DTGNSVVSFLSAQCGAS 437
              ||||||||| |||||||
Db        421 DTGNSVVSFASAQCGAS 437































Athauda et al. with SEQ ID NO:  5

Query Match             100.0%;  Score 2273;  DB 1;  Length 437;
  Best Local Similarity   100.0%;  
  Matches  437;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASSLYSFLLALSIVYIFVAPTHSTSRTALNHRHEAKVTGFQIMLEHVDSGKNLTKFQLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASSLYSFLLALSIVYIFVAPTHSTSRTALNHRHEAKVTGFQIMLEHVDSGKNLTKFQLL 60

Qy         61 ERAIERGSRRLQRLEAMLNGPSGVETSVYAGDGEYLMNLSIGTPAQPFSAIMDTGSDLIW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ERAIERGSRRLQRLEAMLNGPSGVETSVYAGDGEYLMNLSIGTPAQPFSAIMDTGSDLIW 120

Qy        121 TQCQPCTQCFNQSTPIFNPQGSSSFSTLPCSSQLCQALSSPTCSNNFCQYTYGYGDGSET 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQCQPCTQCFNQSTPIFNPQGSSSFSTLPCSSQLCQALSSPTCSNNFCQYTYGYGDGSET 180

Qy        181 QGSMGTETLTFGSVSIPNITFGCGENNQGFGQGNGAGLVGMGRGPLSLPSQLDVTKFSYC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QGSMGTETLTFGSVSIPNITFGCGENNQGFGQGNGAGLVGMGRGPLSLPSQLDVTKFSYC 240

Qy        241 MTPIGSSTPSNLLLGSLANSVTAGSPNTTLIQSSQIPTFYYITLNGLSVGSTRLPIDPSA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTPIGSSTPSNLLLGSLANSVTAGSPNTTLIQSSQIPTFYYITLNGLSVGSTRLPIDPSA 300

Qy        301 FALNSNNGTGGIIIDSGTTLTYFVNNAYQSVRQEFISQINLPVVNGSSSGFDLCFQTPSD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FALNSNNGTGGIIIDSGTTLTYFVNNAYQSVRQEFISQINLPVVNGSSSGFDLCFQTPSD 360

Qy        361 PSNLQIPTFVMHFDGGDLELPSENYFISPSNGLICLAMGSSSQGMSIFGNIQQQNMLVVY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PSNLQIPTFVMHFDGGDLELPSENYFISPSNGLICLAMGSSSQGMSIFGNIQQQNMLVVY 420

Qy        421 DTGNSVVSFASAQCGAS 437
              |||||||||||||||||
Db        421 DTGNSVVSFASAQCGAS 437






























APPENDIX B

Athauda et al. with SEQ ID NO:  6

Query Match             95.7%;  Score 2168.5;  DB 1;  Length 438;
  Best Local Similarity   95.9%;  
  Matches  420;  Conservative    6;  Mismatches   11;  Indels    1;  Gaps    1;

Qy          1 MASPLHSVVLGLAIVSAIVAPTSSTSRGTLLHHGQKRPQPGLRVVLEQVDSGMNLTKYEL 60
              |||||:|||||||||||||||||||||||||||||||||||||| ||||||| |||||||
Db          1 MASPLYSVVLGLAIVSAIVAPTSSTSRGTLLHHGQKRPQPGLRVDLEQVDSGKNLTKYEL 60

Qy         61 IKRAIKRGERRMRSINAMLQSSSGIETPVYAGSGEYLMNVAIGTPASSLSAIMDTGSDLI 120
              |||||||||||||||||||||||||||||||| |||||||||||| || |||||||||||
Db         61 IKRAIKRGERRMRSINAMLQSSSGIETPVYAGDGEYLMNVAIGTPDSSFSAIMDTGSDLI 120

Qy        121 WTQCEPCTQCFSQPTPIFNPQDSSSFSTLPCESQYCQDLPSESC-YNDCQYTYGYGDGSS 179
              ||||||||||||||||||||||||||||||||||||||||||:|  |:|||||||||||:
Db        121 WTQCEPCTQCFSQPTPIFNPQDSSSFSTLPCESQYCQDLPSETCNNNECQYTYGYGDGST 180

Qy        180 TQGYMATETFTFETSSVPNIAFGCGEDNQGFGQGNGAGLIGMGWGPLSLPSQLGVGQFSY 239
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TQGYMATETFTFETSSVPNIAFGCGEDNQGFGQGNGAGLIGMGWGPLSLPSQLGVGQFSY 240

Qy        240 CMTSSGSSSPSTLALGSAASGVPEGSPSTTLIHSSLNPTYYYITLQGITVGGDNLGIPSS 299
              |||| |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CMTSYGSSSPSTLALGSAASGVPEGSPSTTLIHSSLNPTYYYITLQGITVGGDNLGIPSS 300

Qy        300 TFQLQDDGTGGMIIDSGTTLTYLPQDAYNAVAQAFTDQINLSPVDESSSGLSTCFQLPSD 359
              |||||||||||||||||||||||||||||||||||||||||  ||||||||||||| |||
Db        301 TFQLQDDGTGGMIIDSGTTLTYLPQDAYNAVAQAFTDQINLPTVDESSSGLSTCFQQPSD 360

Qy        360 GSTVQVPEISMQFDGGVLNLGEENVLISPAEGVICLAMGSSSQQGISIFGNIQQQETQVL 419
              ||||||||||||||||||||||:|:|||||||||||||||||| ||||||||||||||||
Db        361 GSTVQVPEISMQFDGGVLNLGEQNILISPAEGVICLAMGSSSQLGISIFGNIQQQETQVL 420

Qy        420 YDLQNLAVSFVPTQCGAS 437
              ||||||||||||||||||
Db        421 YDLQNLAVSFVPTQCGAS 438


























Athauda et al. with SEQ ID NO:  7

Query Match             100.0%;  Score 2284;  DB 1;  Length 438;
  Best Local Similarity   100.0%;  
  Matches  438;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASPLYSVVLGLAIVSAIVAPTSSTSRGTLLHHGQKRPQPGLRVDLEQVDSGKNLTKYEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASPLYSVVLGLAIVSAIVAPTSSTSRGTLLHHGQKRPQPGLRVDLEQVDSGKNLTKYEL 60

Qy         61 IKRAIKRGERRMRSINAMLQSSSGIETPVYAGDGEYLMNVAIGTPDSSFSAIMDTGSDLI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IKRAIKRGERRMRSINAMLQSSSGIETPVYAGDGEYLMNVAIGTPDSSFSAIMDTGSDLI 120

Qy        121 WTQCEPCTQCFSQPTPIFNPQDSSSFSTLPCESQYCQDLPSETCNNNECQYTYGYGDGST 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 WTQCEPCTQCFSQPTPIFNPQDSSSFSTLPCESQYCQDLPSETCNNNECQYTYGYGDGST 180

Qy        181 TQGYMATETFTFETSSVPNIAFGCGEDNQGFGQGNGAGLIGMGWGPLSLPSQLGVGQFSY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TQGYMATETFTFETSSVPNIAFGCGEDNQGFGQGNGAGLIGMGWGPLSLPSQLGVGQFSY 240

Qy        241 CMTSYGSSSPSTLALGSAASGVPEGSPSTTLIHSSLNPTYYYITLQGITVGGDNLGIPSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CMTSYGSSSPSTLALGSAASGVPEGSPSTTLIHSSLNPTYYYITLQGITVGGDNLGIPSS 300

Qy        301 TFQLQDDGTGGMIIDSGTTLTYLPQDAYNAVAQAFTDQINLPTVDESSSGLSTCFQQPSD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TFQLQDDGTGGMIIDSGTTLTYLPQDAYNAVAQAFTDQINLPTVDESSSGLSTCFQQPSD 360

Qy        361 GSTVQVPEISMQFDGGVLNLGEQNILISPAEGVICLAMGSSSQLGISIFGNIQQQETQVL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GSTVQVPEISMQFDGGVLNLGEQNILISPAEGVICLAMGSSSQLGISIFGNIQQQETQVL 420

Qy        421 YDLQNLAVSFVPTQCGAS 438
              ||||||||||||||||||
Db        421 YDLQNLAVSFVPTQCGAS 438